UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURO ROLANDO VASQUEZ ORELLANA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-04-184)


Submitted:   April 20, 2005                   Decided:   May 19, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter L. Goldman, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Natalie A. Voris, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mauro Rolando Vasquez Orellana was convicted, after a

jury trial, of importation of cocaine, in violation of 21 U.S.C.

§§ 952(a) and 960(a)(1) (2000), and possession with intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 841(a)(1) (2000).          The only issue Orellana asserts on

appeal   is    that   the   evidence    was    insufficient    to   support   his

convictions.

              We conclude from the parties’ submissions on appeal that

there is substantial evidence, taking the view most favorable to

the Government, to support the verdict.            United States v. Glasser,

315 U.S. 60, 80 (1942).        While Orellana asserts that the evidence

presented at trial failed to establish that he knowingly and

intentionally      imported    or      possessed    cocaine,    we    conclude,

construing the evidence presented at trial in the light most

favorable to the Government, that the jury properly resolved this

issue in the Government’s favor.          See United States v. Wilson, 115
F.3d 1185, 1190 (4th Cir. 1997).                Thus, we affirm Orellana’s

convictions.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       - 2 -